Ellis, J.,
Dissenting.
The plaintiff in error ivas indicted for the murder of Leanna Washington and upon the trial of the case was found guilty of murder in the first degree and recommended to the mercy of the Court. The sentence imposed by the Court was life imprisonment. The plaintiff in error seeks to obtain a reversal of the judgment.
There is no bill of exceptions in the record and no assignment of errors. The record was made up in accordance with special rules one and two and the instructions to the clerk did not require him to include in the transcript a bill of exceptions.
A motion was filed in this court on April -30th, 1923, two months after the transcript of the record was filed to. set aside the verdict of the jury and to grant a new trial upon the ground that the official court stenographer died *185before he transcribed his notes of the testimony taken at the' trial and the counsel for plaintiff in error were unable to prepare a bill of exceptions without the aid of the transcript of the stenographer’s notes.
No such practice as that exists and the unfortunate circumstance of the court reporter’s death is not ground for a reversal of the judgment.
I do not agree with the majority in a reversal of this case upon the ground that there was error in defining the word “premeditation” nor the statement in the opinion that “other charges given do not appear on the record in this case to have rendered the erroneous charge harmless. ’ ’
The record discloses that in the second charge the Court instructed the jury as set forth in the majority opinion but the record also discloses that the Court instructed the jury in that connection as follows: “In order that the defendant be found guilty of murder in the first degree the evidence must show beyond a reasonable doubt that he unlawfully killed Leanna Washington as charged, from a premeditated design to effect Leanna Washington’s death. There must not only be an intention to kill, but there must also be a premeditated intention or design to kill. Design means intent and premeditation means meditated or thought upon beforehand. Such design must precede the killing by some appreciable space of time, but the time need not be long. It must be sufficient to offer some reflection or consideration upon the matter, of the choice to kill or not to kill, and for the formation of a definite purpose to kill. The human mind acts with celerity, which it is sometimes impossible to measure, and whether a premeditated design to kill was formed must be determined by the jury from all the circumstances of the case. ’ ’
The Court charged the jury fully upon the law of self defense and upon the presumption of innocence and *186direéted tbem to consider all of tbe charges given together, each one in connection-with all of the other charges given.
The case of Stokes v. State, 54 Fla. 109, 44 South. Rep. 759, is not authority for the statement that the charge- as quoted in the -body of the majority opinion is erroneous because in the Stokes case the Court expressly stated that the question presented by that charge was not. decided and certainly charge number six, above quoted, taken in connection with the language used in charge number two upon the subject, of premeditation explains fully what is meant by the term premeditated design and the charge taken as a whole upon that subject could not have mislead the jury and resulted in no harmful error to the defendant.